DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
	Claim 1 recites dividing, by the at least one processor, the input data into a training data subset, a validation data subset, and a test data subset; selecting, by the at least one processor, at least one machine learning model using the training data subset, the validation data subset, and the test data subset based on k-fold cross validation; tuning, by the at least one processor, hyper parameters for each of the at least one machine learning model.
 	The limitations of dividing, selecting and tuning, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by the at least one processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by the at least one processor” language, the “dividing”, “selecting” and “tuning” in the context of this claim encompasses the user manually separating the data into sets and thinking about and choosing the machine learning model and hyper parameters for input into the model. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – obtaining, by at least one processor, input data comprising properties associated with at least one parent well and a child well associated with the at least one parent well. The at least one processor in all steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The obtaining step is recited at a high level of generality such that it amounts to a necessary data gathering step that collect a necessary input for consideration. The generating step is recited at a high level of generality such that it amount to no more than a necessary data outputting step that presents an output for consideration.  Both limitations amount to no more than adding insignificant extra-solution activity to the judicial exception. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05 (f)-(g). The claim is directed to an abstract idea.
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using at least one processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, mere instructions to add insignificant extra solution activities of data gathering and outputting cannot provide an inventive concept. The claim is not patent eligible.
	Independent claims 10 and 19 recite the same or similar limitations as independent claim 1, thus claim 10 and 19 recite the same abstract idea as claim 1. Consequently, independent claims 10 and 19 are not patent eligible for the same reasons as independent claim 1 given above.
	Claims 2-9, 11-18 and 20 respectively depend from independent claims 1, 10 and 19 and consequently recite the same abstract idea as they claim(s) from which it depends. The additional claim elements recited in claims 2-9, 11-18 and 20 serve merely to extend the abstract idea without any additional elements that integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. Thus, the claims are not patent eligible.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Yang et al. in Non-Patent Literature “On hyperparameter optimization of machine learning algorithms: Theory and practice” teaches “Machine learning algorithms have been used widely in various applications and areas. To fit a machine learning model into different problems, its hyper-parameters must be tuned. Selecting the best hyper-parameter configuration for machine learning models has a direct impact on the model’s performance. It often requires deep knowledge of machine learning algorithms and appropriate hyper-parameter optimization techniques. Although several automatic optimization techniques exist, they have different strengths and drawbacks when applied to different types of problems. In this paper, optimizing the hyper-parameters of common machine learning models is studied. We introduce several state-of-the-art optimization techniques and discuss how to apply them to machine learning algorithms. Many available libraries and frameworks developed for hyper-parameter optimization problems are provided, and some open challenges of hyper-parameter optimization research are also discussed in this paper. Moreover, experiments are conducted on benchmark datasets to compare the performance of different optimization methods and provide practical examples of hyper-parameter optimization. This survey paper will help industrial users, data analysts, and researchers to better develop machine learning models by identifying the proper hyper-parameter configurations effectively.” (Abstract, emphasis added).
	Wang et al. in Non-Patent Publication “A XGBOOST RISK MODEL VIA FEATURE SELECTION AND BAYESIAN HYPER-PARAMETER OPTIMIZATION” teaches “This paper aims to explore models based on the extreme gradient boosting (XGBoost) approach for business risk classification. Feature selection (FS) algorithms and hyper-parameter optimizations are simultaneously considered during model training. The five most commonly used FS methods including weight by Gini, weight by Chi-square, hierarchical variable clustering, weight by correlation, and weight by information are applied to alleviate the effect of redundant features. Two hyper-parameter optimization approaches, random search (RS) and Bayesian tree-structured Parzen Estimator (TPE), are applied in XGBoost. The effect of different FS and hyper-parameter optimization methods on the model performance are investigated by the Wilcoxon Signed Rank Test. The performance of XGBoost is compared to the traditionally utilized logistic regression (LR) model in terms of classification accuracy, area under the curve (AUC), recall, and F1 score obtained from the 10-fold cross validation. Results show that hierarchical clustering is the optimal FS method for LR while weight by Chi-square achieves the best performance in XG-Boost. Both TPE and RS optimization in XGBoost outperform LR significantly. TPE optimization shows a superiority over RS since it results in a significantly higher accuracy and a marginally higher AUC, recall and F1 score. Furthermore, XGBoost with TPE tuning shows a lower variability than the RS method. Finally, the ranking of feature importance based on XGBoost enhances the model interpretation. Therefore, XGBoost with Bayesian TPE hyper-parameter optimization serves as an operative while powerful approach for business risk modeling.” (Abstract, emphasis added).
	Maucec et al. in Non-Patent Publication “Application of Automated Machine Learning for Multi-Variate Prediction of Well Production” teaches “Performance evaluations of oil and gas assets are crucial for continuously improving operational efficiency in the mainstream petroleum industry…We approach the challenge by developing a data-driven workflow that integrates components of artificial intelligence, machine learning and pattern recognition to enhance quantitative understanding of complex data”. (Abstract)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944. The examiner can normally be reached Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MISCHITA L HENSON/Primary Examiner, Art Unit 2865